Citation Nr: 1144957	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1967.

This matter was last before the Board of Veterans' Appeals (Board) in October 2010 on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The Board remanded the claim for additional development.

The Veteran was scheduled for a personal hearing before a member of the Board sitting at the VA Regional Office in March 2009, but he failed to report for the hearing without explanation. Consequently, the request for a personal hearing is considered withdrawn. See 38 C.F.R. § 20.702(d) (2011).

The United States Court of Appeals for the Federal Circuit has held that, once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Although entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an increased rating (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Veteran was denied a TDIU in a January 2006 rating decision.  As he did not appeal that denial and has not subsequently submitted additional evidence of unemployment, the Board finds that re-consideration of a TDIU rating is not warranted.  38 U.S.C.A. § 7105(b)(1) (2011); 38 C.F.R. §§ 20.201, 20.300 (2011); Mayhue v. Shinseki, 24 Vet.App. 273, 280 (2011).


FINDINGS OF FACT

1. The Veteran's service-connected erectile dysfunction is not manifested by penis deformity.

2. The record does not reflect that the Veteran's erectile dysfunction presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for erectile dysfunction are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.115b, Diagnostic Code 7522 (2011).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for erectile dysfunction, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A December 2004 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). Regardless, the Veteran was notified in a September 2008 letter of the specific requirements to establish entitlement to an increased rating for erectile dysfunction. 

A March 2006 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran after the initial adjudication of his claim and thus represents a timing error pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC) such as the supplement SOCs issued by the RO in November 2008 and August 2011. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, reports of post-service medical treatment, and the report of a January 2005 VA examination. As noted above, this case was remanded in October 2010. The Board directed the RO/AMC to obtain additional treatment records and provide the Veteran with another VA examination. Although the record reflects that additional records were gathered and associated with the claims file, no additional VA examination was conducted. 

The claims file indicates that the RO scheduled the Veteran for VA examinations in both July 2011 and August 2011, but he did not appear. A notation within the claims file shows that the Veteran informed VA after the July examination that he was out of town; he was rescheduled for his convenience. In an October 2011 brief, the Veteran's representative reported that the Veteran had informed him that he could not attend the examinations "because of his medication and limited mobility." The representative also stated that the Veteran "is once again leaving for Florida and will not be back until April 2012." The Veteran, through his representative, asked the Board to afford him another examination on the basis that his medication and mobility issues constituted good cause for him to miss the August 2011 examination. However, neither the Veteran nor his representative explained why the Veteran's medication/mobility prevents him from attending an examination approximately two (2) miles from his house, but does not prevent him from traveling across several states. As he has been afforded multiple opportunities for examinations and the Veteran's ability to travel to Florida indicates that he is not too disabled to report for an examination, the Board finds that he did not have good cause to miss the August 2011 examination.

The Veteran was advised in a November 2010 letter that failing to appear for an examination could result in denial of his claim pursuant to 38 C.F.R. § 3.655. 38 C.F.R. § 3.655 dictates that when a veteran fails, without good cause, to appear for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. The Board has determined that the Veteran did not have good cause for missing the August 2011 examination. His claim will be rated on the evidence of record. Veterans have a responsibility to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

With respect to the VA examination report that is of record, the Board notes that VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2005 examination report reflects review of the claims file as well as interview with, and examination of, the Veteran. The examination is adequate. As the law mandates that his claim be rated on the evidence now of record, the duty to assist has been met. 38 C.F.R. § 3.655.

The claims file reflects that the RO/AMC took steps to complete the Board's directives, either completing them in full or documenting why full completion - in regard to the re-examination - was not possible. The Board finds that the development directed in the prior remands has been substantially completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, a claimant appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial compensable evaluation for erectile dysfunction.  For the reasons and bases discussed below, the Board finds that the current non-compensable rating and special monthly compensation based on loss of use of a creative organ are appropriate for the disability.

The current disability rating is assigned pursuant to Diagnostic Code 7522. 38 C.F.R. § 4.115(b) (2011). No diagnostic code deals exclusively with erectile dysfunction. Diagnostic Code 7522 is the Code most appropriate to the Veteran's claim because it is the only diagnostic code which includes loss of erectile power among its criteria. The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate. 

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power. No other disability rating is provided by this diagnostic code. See 38 C.F.R. § 4.115b , Diagnostic Code 7522.

The Veteran has been assigned a non-compensable evaluation, effective September 28, 2001, for his erectile dysfunction. He is also in receipt of special monthly compensation for the loss of a creative organ, effective September 28, 2001. He essentially contends that his erectile dysfunction and resulting sexual difficulties warrant a compensable rating. 

A September 2001 VA treatment note states that the Veteran's primary care physician consulted with his cardiologist about prescribing Viagra for erectile dysfunction. The cardiologist noted the potential for hypotension and Viagra was not prescribed.

A December 2004 podiatry consultation report states that the Veteran reported no sexual disturbances.

During a January 2005 VA examination, the Veteran reported that he had experienced erectile dysfunction for the last three (3) to four (4) years. After examining the Veteran, the examiner opined that his erectile dysfunction was likely secondary to service-connected diabetes. The Veteran informed a mental health practitioner in June 2005 that he had been impotent for the last three (3) years. 

The Veteran does not contend that his penis is deformed and there is no medical evidence to support such a determination - periodic prostate exams and genitourinary assessments do not reflect to any penis deformity. The evidence indicates that his disability is manifested by loss of erectile power due to complications from diabetes. Diagnostic Code 7522 requires deformity of the penis as well as (italics added for emphasis) loss of erectile power for the assignment of a compensable rating. Accordingly, the criteria for a compensable evaluation for erectile dysfunction have not been met. 

As there is no medical evidence supporting an increased rating, there also is no basis for a staged rating. The claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The above determination is based upon consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that there is no objective evidence showing that, during the period under consideration, the Veteran's service-connected erectile dysfunction has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  There is no evidence that the Veteran's erectile dysfunction results in any hospitalization or marked interference with his ability to work beyond that contemplated by his schedular rating. See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

In the absence of objective evidence that the rating schedule is not adequate to rate the Veteran's disability, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The Veteran's disability picture is more than "contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

An initial compensable disability rating for erectile dysfunction is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


